Citation Nr: 1732221	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-41 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Whether vacatur is warranted for the March 2017 Board of Veterans' Appeals decision that dismissed the Veteran's claims for higher disability ratings and an earlier effective date for the award of service connection and compensation for a bilateral hearing loss disability.

2.  Entitlement to higher initial and staged disability ratings for a bilateral hearing loss disability, currently evaluated as 10 percent disabling for the period prior to November 4, 2015, and as 40 percent disabling for the period from November 4, 2015.

3.  Entitlement to an effective date earlier than October 17, 2013, for the award of service connection and compensation for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1943 to May 1946, and his decorations include the World War II Victory Medal and the American Area Ribbon.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision of the RO that granted service connection for a bilateral hearing loss disability evaluated as 10 percent disabling effective October 17, 2013.  The Veteran timely appealed for a higher initial rating.

In March 2016, a Decision Review Officer increased the disability evaluation to 40 percent for a bilateral hearing loss disability, effective November 4, 2015.  Because higher evaluations are available for a bilateral hearing loss disability-both prior to and from November 4, 2015-and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board issued a decision in March 2017.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran has indicated that his bilateral hearing loss disability has lessened his capacity to provide assistance and to help his ailing wife, he has not alleged that the service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an effective date earlier than October 17, 2013, for the award of service connection and compensation for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2017, the Board issued a decision dismissing the appeal for higher initial ratings and an earlier effective date for the award of service connection for a bilateral hearing loss disability. 

2.  Additional evidence in support of the appeal for higher initial ratings and an earlier effective date for the award of service connection for a bilateral hearing loss disability was submitted by the Veteran in January 2017, but not considered by the Board in its March 2017 decision.

3.  Audiometric testing in May 2015 has revealed, at worst, Level VI hearing acuity in the right ear and Level III hearing acuity in the left ear.

4.  Audiometric testing in November 2015 and in January 2017 has revealed, at worst, Level VII hearing acuity in both ears. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued in March 2017 that dismissed the appeal for higher initial ratings and an earlier effective date for the award of service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  The criteria for an initial disability evaluation greater than 10 percent for a bilateral hearing loss disability prior to November 4, 2015, are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a disability evaluation greater than 40 percent for a bilateral hearing loss disability from November 4, 2015, are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

The Board's decision in March 2017 found that the Veteran had withdrawn the appeal for higher initial ratings and for an earlier effective date for the award of service connection for a bilateral hearing loss disability, by correspondence submitted in April 2016.  Notwithstanding the Veteran's withdrawal, the RO certified the appeal to the Board in April 2016; and notified the Veteran of an opportunity to submit additional evidence.  Likewise, in December 2016, the Board notified the Veteran that the appeal had been placed on the Board's docket; and that the Veteran had an opportunity to submit additional evidence within 90 days.  Subsequently, in January 2017, the Veteran submitted additional evidence, which consisted of lay statements and a copy of a January 2017 audiological evaluation.  Due to processing delays, however, such evidence neither was associated with the Veteran's electronic claims file nor available to the Board for consideration at the time of issuance of the March 2017 decision.  Hence, the Board dismissed the Veteran's appeal as properly withdrawn.

In a May 2017 motion for reconsideration, the Veteran submitted another copy of the January 2017 audiological evaluation, along with additional lay statements; and requested that the Board review the additional evidence and reconsider the appeal.  In light of the due process argument raised by the Veteran, the Board finds that vacatur of its March 2017 decision with regard to higher initial ratings and an earlier effective date for the award of service connection for a bilateral hearing loss disability is warranted.

Thus, the March 2017 Board of Veterans' Appeals decision that dismissed the Veteran's claims for higher disability ratings and an earlier effective date for the award of service connection and compensation for a bilateral hearing loss is hereby VACATED.  The new decision will be issued below.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

III.  Evaluation of a Bilateral Hearing Loss Disability

The Veteran served as a U.S. Navy aviation radioman and crewmember and was exposed to high levels of noise in service from aircraft operations.  He contends that his bilateral hearing loss is more severe than is contemplated by the current ratings. 

Service connection has been established for a bilateral hearing loss disability, effective October 17, 2013.  The RO has evaluated the Veteran's disability under Diagnostic Code 6100 as initially 10 percent disabling based on objective testing; and as 40 percent disabling, effective November 4, 2015, based on objective evidence of a more severe level of hearing impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In October 2014, the Veteran reported that he had received hearing aids approximately four years ago.  He indicated that the hearing aids were somewhat helpful, although he missed some conversations.

In June 2015, the Veteran reported having difficulty in understanding passengers who spoke while he drove his car.  He also reported difficulty hearing his wife when she spoke from another room.

During a May 2015 VA examination, the Veteran reported difficulty hearing his wife when she was on a different floor in the house; and reported difficulty hearing conversations in the presence of background noise.  Speech audiometry in May 2015 revealed speech recognition ability of 72 percent in the right ear, and 84 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
60
85
90
LEFT
N/A
45
65
75
100

Pure tone threshold averages (rounded up) in May 2015 were 69 for the right ear and 72 for the left ear.  These findings correspond to Level VI hearing in the right ear and to Level III hearing in the left ear, which in turn corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

Private records, dated in November 2015, revealed that testing results for bilateral sensorineural hearing loss were fairly symmetrical and from mild to profound; and that word recognition scores had been conducted at varying decibel levels.  The audiologist advised the Veteran to use both hearing aids consistently because he then wore a hearing aid only in his right ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 64 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported on a graph and identified clearly by the RO as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
65
90
100
LEFT
N/A
50
65
80
100

Pure tone threshold averages (rounded up) in November 2015 were 77 for the right ear and 74 for the left ear.  These findings correspond to Level VII hearing in both ears, which in turn corresponds to a 40 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

In January 2017, the Veteran reported that his bilateral hearing loss disability had worsened since his last examination in 2015; and he submitted copies of a recent January 2017 audiological evaluation.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 64 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
70
90
100
LEFT
N/A
45
70
80
100

Pure tone threshold averages (rounded up) in January 2017 were 77 for the right ear and 74 for the left ear.  These findings correspond to Level VII hearing in both ears, which in turn corresponds to a 40 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Board has considered the Veteran's statements as to the difficulties he experiences socially as a result of his bilateral hearing loss disability and finds his report of difficulty understanding conversations credible.  However, the Board observes that VA examiners also considered the Veteran's functional difficulty, and that he required hearing aids in both ears

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.

Here, the Veteran reported during VA examinations that his hearing impairment was progressively worsening, and that he had difficulty understanding conversations while driving his car and at home with his wife.  Thus, information concerning how the Veteran's hearing loss disability affected his daily functioning was obtained.  The Court has specifically held that the rating criteria for a hearing loss disability contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). In essence, VA's audiological examinations are designed for purposes of obtaining information necessary for the full and accurate application of the "Percentage Evaluation for Hearing Impairment" tables, which are based exclusively on the results provided from two objective tests-namely, a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produced inaccurate, misleading, or clinically unacceptable results.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App 484 (2016).  In this case, neither the Veteran nor the record raises the issue of an extra-schedular rating.  

While the Veteran has stated that his hearing loss disability has worsened, none of the audiometric examinations reflects a decrease in his level of hearing acuity to warrant higher ratings at any time.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in a hearing loss disability is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability has increased in severity to warrant disability ratings in excess of 10 percent prior to November 4, 2015, and in excess of 40 percent from November 4, 2015; or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that higher disability evaluations are warranted.  

ORDER

The Board's March 2017 decision, which dismissed the appeal for higher initial ratings and an earlier effective date for the award of service connection for a bilateral hearing loss disability, is vacated.

An initial rating in excess of 10 percent for a bilateral hearing loss disability prior to November 4, 2015 and a rating in excess of 40 percent thereafter are denied. 


REMAND

In May 2015, the RO assigned an effective date of October 17, 2013, for the award of service connection and compensation for a bilateral hearing loss disability.  Correspondence submitted by the Veteran (VA Form 21-0958) in June 2015 has been accepted by the Board as a notice of disagreement (NOD) with the effective date of the award.  The Veteran indicated disagreement with the effective date and submitted records of private audiometric examinations in 1995 and 2006.  

The RO has not issued a statement of the case (SOC), in response to the NOD for an earlier effective date.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC with regard to the issue of an effective date earlier than October 17, 2013, for the award of service connection and compensation for a bilateral hearing loss disability.   The Board will further consider this issue only if a timely substantive appeal is received in response to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


